Case 2:14-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 10f 60 Page ID #:1083

oOo OA NN OO oO FBR WOW DNB =

NM NM NM MRM NM PM PY PD PP | = or odo ed ok lk!lhlUlU!ULlUul CO
Oo NO a fF BO NO = OO DO N DW OT BR WO HH 3B OO

 

Rafael Gonzalez, SBN 210202
onaice ullenlaw.com

rian T. Daly, SBN 298731
bdaly@mullenlaw.com
MULLEN & HENZELL L.L.P.
112 East Victoria Street
Post Office Drawer 789
Santa Barbara, CA 93102-0789
Telephone: (805) 966-1501
Facsimile: (805) 966-9204

Attorneys for Defendant
CENTRAL WEST PRODUCE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MIGUEL GUTIERREZ, Docket No. 2:19-cv-07077-FNI-AFM

Plaintiffs,
ANSWER TO FIRST AMENDED
v. CLASS ACTION COMPLAINT BY
DEFENDANT JDB PRO, INC. DBA
NEW HOPE HARVESTING, LLC; CENTRAL WEST PRODUCE
GUADALUPE GASPAR;
EUGENIA GASPAR MARTINEZ;
ARACELI GASPAR GASPAR
MARTINEZ; and JDB PRO, INC.
d/b/a CENTRAL WEST
PRODUCE, Inclusive,

Defendants.

Defendant JDB Pro, Inc. dba Central West Produce (“Defendant”) hereby
answers the First Amended Class Action Complaint filed on February 4, 2020
(the “FAC”), by Plaintiff Miguel Gutierrez (“Named Plaintiff’), on behalf of
himself and a proposed putative class/FLSA collective (the “Putative Class”),
Defendant denies any and all liability except as otherwise stated below.

///
///

///
-|-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:1-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 2 of 60 Page ID #:1084

oO OA NY DO oO BR WO NYP =|

PR MO MH KM NM PY ND PD PDB | | =r od od eh hU![lhlU Uhl
Oo NO oO FF OW NBS = OG OO DO NN DO NN KR WO DB 2 OO

RESPONSE TO ALLEGATIONS IN THE FAC
(Note: Defendant incorporates the headings from the FAC into its
responses below for ease of reference. To the extent any heading from the FAC
can be construed as containing allegations that must be admitted or denied,
Defendant denies those allegations in their entirety.)
INTRODUCTION

1, In response to Paragraph 1 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant denies that
it employed Named Plaintiff and/or the members of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

a In response to Paragraph 2 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant denies that
it engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and/or the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

3. In response to Paragraph 3 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant admits that
the FAC alleges claims under California Business & Professions Code §§ 17200
et. seq., but denies that it has engaged or is engaging in any unlawful or unfair
practices or wrongful conduct, denies that it can be held liable for the relief

specified in this paragraph, and denies i implied allegation that it employed

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 30f 60 Page ID #:1085

o Oo VN OO TO FR WO DP =

NR NM Rh PM NM PL ND PD PO | = | — — huodrDdhUuwDWhUuBWmhlUuUULhlUllClUt
ao NO oO FF Ww NY = OG O© DA NN DW TD KR WHO PB 2 OC

Named Plaintiff and/or the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

4, In response to Paragraph 4 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant admits that
the FAC alleges claims under California Labor Code §§ 2699 et. seq., but
Defendant denies that it can be held liable for the relief specified in this
paragraph, and denies the implied allegation that it employed Named Plaintiff
and/or the members of the Putative Class. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

Ds In response to Paragraph 5 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant denies that
it has engaged or is engaging in any unlawful business practices or has failed to
comply with applicable labor laws, denies that it can be held liable for the relief
specified in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and/or the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

JURISDICTION AND VENUE

6. In response to Paragraph 6 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies all allegations in this paragraph as they pertain to the
claims being alleged against Defendant itself. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations

in the subject paragraph and on that basis denies the same.

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 4o0f60 Page ID #:1086

oO a NN DOO FPF W DY =

NM MO Rh PMP NM NM PP PDP DM | | |= HW huEd—hUuRhlUuhlUlhlUll lek
oOo NO oO fF WO NY += CO O DW NN ODO OG KR WD DB AB OC

 

7. In response to Paragraph 7 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies all allegations in this paragraph as they pertain to the
claims being alleged against Defendant itself. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

8. In response to Paragraph 8 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies all allegations in this paragraph as they pertain to the
claims being alleged against Defendant itself. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

PARTIES

2), In response to Paragraph 9 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

10. In response to Paragraph 10 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

11. In response to Paragraph 11 of the FAC, Defendant denies that it is a
grower or producer of berries and denies that NHH operates on its behalf.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

12. In response to Paragraph 12 of the FAC, Defendant admits that it is
a California corporation that does business in Santa Barbara County under the
name “Central West Produce,” and that its principal executive office is located in

Santa Maria. Defendant further admits via Jack Gresser serves as President and

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:1-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 5of60 Page ID #:1087

oO O® NOD oO FBR W DY =

N PO RN PR PDP NY PY PH PDO | | | ew — huEd—huDhUuUhlhlUUhlUll
oO NO oO FR WD NDB = OO oO DO NN OD OT KR WH PPO ws CO

Secretary, that Daniel Gresser serves as CFO/Treasurer, and that Bryan Gresser is
Vice President. Defendant denies all remaining allegations in this paragraph.

13. In response to Paragraph 13 of the FAC, Defendant admits that it
sells conventional and organic strawberries, blueberries, and blackberries.
Defendant specifically denies that it is engaged in the business of growing fruit
crops. Defendant denies all remaining allegations in this paragraph.

14. In response to Paragraph 14 of the FAC, Defendant admits that Jack
Gresser has been involved in the selling of fruit crops on behalf of growers since
1979, and admits that Defendant sells fruit that has been harvested in Santa
Maria, Oxnard, and Salinas. Defendant specifically denies that it grows
strawberries. Defendant denies all remaining allegations in this paragraph.

15, In response to Paragraph 15 of the FAC, Defendant denies the
allegations in this paragraph in their entirety.

16. In response to Paragraph 16 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in this paragraph in their entirety.

17. In response to Paragraph 17 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant admits that it marketed and sold strawberries grown by
NHH. Defendant denies all remaining allegations in this paragraph.

18. In response to Paragraph 18 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies all allegations in this paragraph in their entirety.

19, In response to Paragraph 19 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

20. In response to Paragraph 20 of the FAC, this paragraph consists of

legal conclusions to which no response is required. To the extent a response is

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:1p-cv-07077-F MO-AFM Document 50 Filed 04/21/20 Page 6 of 60 Page ID #:1088

oO oa NY Oo oO BR WO DPB =

NM MO DO MM NM DM NM PL PDO | | ow ow oD h6uDddh6urudwmhlUuU!ULlUulCUk
Oo Nn Oo Tn fF WOW NY = DOD OO DW NN DO NN KR WH PO 2 CO

 

required, Defendant denies that NHH recruited, hired and supplied workers to it,
and denies that NHH operated as a “labor contractor” under Cal. Labor Code §
2810.3 with respect to Defendant. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations in the
subject paragraph and on that basis denies the same.

21. In response to Paragraph 21 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

22. In response to Paragraph 22 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

23. In response to Paragraph 23 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

24, In response to Paragraph 24 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

25. In response to Paragraph 25 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that the Gaspar Defendants acted on behalf of
Defendant. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

26. In response to Paragraph 26 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies

the same.
-6-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:16-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 7 of 60 Page ID #:1089

oO oO NN OO oO FBR WOW NY =

NR PMO NM NO LR DN NM PP PDYO |= =| = ow Oh ouD0dh6uDddhd6uedhUuwDmhlUu!lClU
ao N DOD oO FF WOW NS SF OO OO DOD NN OD Oo KR WO DH BS O

27, In response to Paragraph 27 of the FAC, this paragraph does not
contain any allegations to be admitted or denied, and no response is required. To
the extent a response is required, Defendant lacks knowledge or information
sufficient to form a belief about the truth of the allegations in the subject
paragraph and on that basis denies the same.

28, In response to Paragraph 28 of the FAC, this paragraph does not
contain any allegations to be admitted or denied, and no response is required. To
the extent a response is required, Defendant denies that it is a proper defendant in
this case. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

29. In response to Paragraph 29 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in any of the conduct described in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

30. In response to Paragraph 30 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in any of the conduct described in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

31. In response to Paragraph 31 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it is legally responsible for the occurrences and
unlawful acts alleged in the FAC or for any alleged resulting damages or other

relief being sought, and denies that it actually or proximately caused any

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:1$-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 8 of 60 Page ID #:1090

oO Oo ON OO oO KR WO PE A

NR NM NO MW NW NM NY NM PH |= & | or ow oh houoddhdudhUuhlUllCUf
on Oo on FB WOW NY = OG oO HO NN OD MH KR W PPO «A

damages being sought by Named Plaintiff and/or the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

32. In response to Paragraph 32 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in any of the conduct described in this
paragraph, and denies the alleged nature of Defendant’s relationship with the
other named defendants. Defendant lacks knowledge or information sufficient to
form a belief about the truth of the remaining allegations in the subject paragraph
and on that basis denies the same.

33. In response to Paragraph 33 of the FAC, this paragraph does not
contain any allegations to be admitted or denied, and no response is required. To
the extent a response is required, Defendant lacks knowledge or information
sufficient to form a belief about the truth of the allegations in the subject
paragraph and on that basis denies the same.

FACTUAL ALLEGATIONS

34. In response to Paragraph 34 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations in the
subject paragraph and on that basis denies the same.

35, In response to Paragraph 35 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations in the
subject paragraph and on that basis denies the same.

36. In response to Paragraph 36 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations in the
subject paragraph and on that basis denies the same.

37, In response to Paragraph 37 of the FAC, this paragraph consists of

legal conclusions to which no response is required. To the extent a response is

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:1.-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 9of60 Page ID #:1091

o Oo NO oO FF WO NY =|

Nh M MO PN NM MP NM PDP NO ws -w =r ow ——hUuESd—hUuRhlhUuUhlUlhlUll ek
ao N Oo aoa FF WO DY |= OD O WB N DO OT KR WO LO H& OC

required, Defendant denies that Named Plaintiff and/or any member of the
Putative Class performed any work for Defendant. Defendant lacks knowledge
or information sufficient to form a belief about the truth of the remaining
allegations in the subject paragraph and on that basis denies the same.

38. In response to Paragraph 38 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it jointly employed Named Plaintiff and/or any
member of the Putative Class. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations in the
subject paragraph and on that basis denies the same.

39, In response to Paragraph 39 of the FAC, Defendant denies that it
engaged in any of the conduct described in this paragraph. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

40. In response to Paragraph 40 of the FAC, Defendant denies that it
engaged in any of the conduct described in this paragraph, and denies that it
jointly employed Named Plaintiff and/or any member of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

Al. In response to Paragraph 41 of the FAC, Defendant denies that
Named Plaintiff and/or the members of the Putative Class worked at any farms
owned or operated by Defendant. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations in the
subject paragraph and on that basis denies the same.

42. In response to Paragraph 42 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the allegations in this paragraph in their entirety.

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO aoa VN Oo oO FR WOW DY =

MR NM DN DR DN ND PDN PDP P sw == & oh odhduDdmhUuUuwDmlUmOlUlClU
oO N Oo oa FB Ww NY = DOD © WO NN ODO OT KR WO PB & CO

 

tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 10 of 60 Page ID #:1092

43, In response to Paragraph 43 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in this paragraph in their entirety.

44. In response to Paragraph 44 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

45. In response to Paragraph 45 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

46. In response to Paragraph 46 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

47, In response to Paragraph 47 of the FAC, Defendant denies that
Named Plaintiff and the members of the Putative Class performed any work for
(or were otherwise employed by) Defendant. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

48. In response to Paragraph 48 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

49, In response to Paragraph 49 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks

knowledge or information sufficient to in a belief about the truth of the

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO oO NI Oo nO BR WO NY =

NR MO NM NM NM PDP PNY ND DYMO |= | | ow oH h6uDdhd6urudmhUuwmhlUlCUf
oN Oo on Ff WO Se = OC Oo WD N OD MN KR WH PB & CO

-tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 11o0f60 Page ID #:1093

remaining allegations in the subject paragraph and on that basis denies the same.
50. In response to Paragraph 50 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
SI. In response to Paragraph 51 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
52. In response to Paragraph 52 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
53. In response to Paragraph 53 of the FAC, Defendant denies the
allegations in this paragraph as they pertain to Defendant itself in their entirety.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.
54, In response to Paragraph 54 of the FAC, Defendant denies the
allegations in this paragraph as they pertain to Defendant itself in their entirety.
Defendant lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in the subj ect paragraph and on that basis

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

Oo aoa N OO om FR WO DY =

NO MOM NM SO NYO DBO PNB DB DO | | & 2d odr—dhuDhUumhlUuUlUlCU
co NO oO F BO NBN SF OD oO DO N OD OD KR WD HB BAO

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 12 of 60 Page ID #:1094

denies the same.

55. In response to Paragraph 55 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

56. In response to Paragraph 56 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

57. In response to Paragraph 57 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

58. In response to Paragraph 58 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

59, In response to Paragraph 59 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct

referenced in this paragraph, and cenles implied allegation that it employed

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 13 of 60 Page ID #:1095

oO oO N DO Oo FR WH) DY =

NO MO NM MW NM NM NY PMB PHM sw & & & ww & ow 2 o2& An
oO N Oo oO FR WO NY = DOD O© DO N ODO MG BR WO PH ABA O

 

Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
60. In response to Paragraph 60 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
61. In response to Paragraph 61 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
62. In response to Paragraph 62 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
63. In response to Paragraph 63 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

///
-13-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

Oo Oo NN OO NO FP WOW DY =

NO NM NM NO NM DB ND NDB DYMO | & &% © & oo on om ow oa
ao nN Oo oOo FF Wo NY =F OO OD N OD oO KR WD DB AX OC

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 14 of 60 Page ID #:1096

64. In response to Paragraph 64 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

65. In response to Paragraph 65 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

66. In response to Paragraph 66 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

67. In response to Paragraph 67 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

68. In response to Paragraph 68 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of mre rae Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO O© OD NN ODO ON BR WD DY =

NM MO MB MW WM PD DY DMB PPO |= & & or ho ouddhd nd nh ul Ul
oO NO a KF WO NS SF OO DA NN ODO oN AR WO PH AX

 

Ltcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 15 of 60 Page ID #:1097

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
69. In response to Paragraph 69 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
70. In response to Paragraph 70 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
71. In response to Paragraph 71 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
72. In response to Paragraph 72 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
73. In response to Paragraph 73 of the FAC, Defendant lacks knowledge

or information sufficient to form a ot abou the truth of the remaining

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO O OG N OO oo FR WwW PDP o>

ND PhP RN PD DN PP ND PY PDB s | | ew —huUuDhUuDmDmhlUumUhLhlUlUhlUllCU
oO NO ao F WO NY |= DOD O WN ODO DH KR WD pO -«s

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 16 of 60 Page ID #:1098

allegations in the subject paragraph and on that basis denies the same.

74. In response to Paragraph 74 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

75. In response to Paragraph 75 of the FAC, including its subparts,
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the allegations in the subject paragraph and on that basis denies the same.

76. In response to Paragraph 76 of the FAC, including its subparts,
Defendant denies that it engaged in or can otherwise be held liable for any of the
alleged conduct referenced in this paragraph, and denies the implied allegation
that it employed Named Plaintiff and the members of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

77. In response to Paragraph 77 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

78. In response to Paragraph 78 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies

the same.
-16-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo Oo NO oO KR WD ND =

NM PM MN NM NM MDM MY DM DYMO | -w ow edo edd edd kh hl!
oN OO TO RF WOW NDS = OG O&O OB NN ODO MM KR GT PB

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 17 of 60 Page ID #:1099

79. In response to Paragraph 79 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, and denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

80. In response to Paragraph 80 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

81, In response to Paragraph 81 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

82. In response to Paragraph 82 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

83. In response to Paragraph 83 of the FAC, this paragraph consists of

legal conclusions to which no response is required. To the extent a response is

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 18 of 60 Page ID #:1100

oO Oo Oo NN OO OO BR ]} DN |=

NM MO DO NM ND NB NDB PNP NM |= | © | & | ow ow 2
oN ODO oO BR W NYS = OC O DOH NN ODO MH HR WwW PHBH 3

required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, and denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

84. In response to Paragraph 84 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, and denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

85, In response to Paragraph 85 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

86, In response to Paragraph 86 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

87. In response to Paragraph 87 of the FAC, Defendant denies that it

engaged in or can otherwise be held liable for any of the alleged conduct

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 19 of 60 Page ID #:1101

oO oO NN ODO oO FF WO DY =

ND NM RM PDP ND NM PH NYP DMO | |& ww & & mw ow oom on oa
oO NO oO fF Ww NBS += OO OO DO NN OD ON BR WD HB & O

 

referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

88. In response to Paragraph 88 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

89, In response to Paragraph 89 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff. Defendant lacks knowledge or information sufficient to form a
belief about the truth of the remaining allegations in the subject paragraph and on
that basis denies the same.

90. In response to Paragraph 90 of the FAC, Defendant lacks knowledge
or information sufficient to form a belief about the truth of the allegations and on
that basis denies the same.

91. In response to Paragraph 91 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

92. In response to Paragraph 92 of the FAC, Defendant denies that it
undertook any of the actions and omissions referenced in this paragraph, either
directly or through its agents.. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations in the

subject paragraph and on that basis denies the same.

///
-19-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 20 of 60 Page ID #:1102

oO Oo oO NN OO oO BR WH DB =

NR RD RM BR NM PD PNM PD PD |=& = & or huLdrdhUuDDhUuUumhmhlUlUmULhClUlU!UlClU
oN Oo oO fF WO NYS = BD O© DW N ODO MT KR WD PY 3

CLASS ACTION ALLEGATIONS

93. In response to Paragraph 93 of the FAC, this paragraph consists of a
characterization of the claims being alleged and/or legal conclusions to which no
response is required. To the extent a response is required, Defendant denies that
it employed the members of the Putative Class, and denies that the proposed class
can be certified with respect to any alleged claims against Defendant. Defendant
lacks knowledge or information sufficient to form a belief about the truth of the
remaining allegations and on that basis denies the same.

94, In response to Paragraph 94 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class,
and denies that the proposed class can be certified with respect to any alleged
claims against Defendant. Defendant lacks knowledge or information sufficient
to form a belief about the truth of the remaining allegations and on that basis
denies the same.

95, In response to Paragraph 95 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class,
and denies that the proposed class can be certified with respect to any alleged
claims against Defendant. Defendant lacks knowledge or information sufficient
to form a belief about the truth of the remaining allegations and on that basis
denies the same.

96. In response to Paragraph 96 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class,
and denies that the proposed class can be certified with respect to any alleged
claims against Defendant. Defendant lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations and on that basis

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

mo 0 ON OO oO KR WO DP |

NR PR NM DR PR PO ND PP PB | = = — odr—dhUuDdhUuSmhlUuhUhLhlUUUhClUllCl ek
on DO oO KR WOW BS = OC oO DW NN OO ON BR WHO pO &X

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 21 0f60 Page ID #:1103

denies the same.

97. In response to Paragraph 97 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class,
and denies that the proposed class can be certified with respect to any alleged
claims against Defendant. Defendant lacks knowledge or information sufficient
to form a belief about the truth of the remaining allegations and on that basis
denies the same.

98. In response to Paragraph 98 of the FAC, including its subparts, this
paragraph consists of legal conclusions to which no response is required. To the
extent a response is required, Defendant denies that it employed the members of
the Putative Class, denies that the proposed class can be certified with respect to
any alleged claims against Defendant, and denies that it engaged in or can
otherwise be held liable for the alleged conduct referenced in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

99, In response to Paragraph 99 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class,
and denies that the proposed class can be certified with respect to any alleged
claims against Defendant. Defendant lacks knowledge or information sufficient
to form a belief about the truth of the remaining allegations and on that basis
denies the same.

100. In response to Paragraph 100 of the FAC, Defendant denies that it
employed the members of the Putative Class, denies that the proposed class can
be certified with respect to any alleged claims against Defendant, and denies that
it has the names and addresses of the Putative Class members. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO OO ON OO oO BR }!D MN OH

NR MRM NO DO RD NM PY PD PPO | =| ow odr—huddhuehlhlU!hlhlUlU!UlUlCk
Oo ny Oo an BR WO NYO = DB Oo DH NN ODO NT KR |] Pp -_-s

-CV-07077-FMO-AFM Document 50 Filed 04/21/20 Page 22 of 60 Page ID #:1104

remaining allegations and on that basis denies the same.
FLSA COLLECTIVE ACTION ALLEGATIONS

101. In response to Paragraph 101 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it employed the members of the Putative Class, and denies that the proposed
class and the putative “FLSA Collective” can be certified with respect to any
alleged claims against Defendant. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations and on that
basis denies the same.

102. In response to Paragraph 102 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it employed the members of the Putative Class or
the putative “FLSA Collective.” Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations and on that
basis denies the same.

CLIENT EMPLOYER LIABILITY

103. In response to Paragraph 103 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 102 of the FAC.

104, In response to Paragraph 104 of the FAC, Defendant admits that it is
a California corporation. Defendant denies the remaining allegations in the
subject paragraph (including but not limited to the allegation that it is engaged in
the business of “berry production”).

105. In response to Paragraph 105 of the FAC, Defendant admits that it
sublet certain fields to NHH, and that the applicable sublease stated that NHH
would use the sublet premises for strawberry farming purposes. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the

allegation as to where Named Plaintiff and the members of the Putative Class

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 23 of 60 Page ID #:1105

oO Oo Oo NO oO FR WOW DY =

Nh DP RM NM PD NM ND PD PO =& |= | & od 2d —dhilcrkdhunlh hkl ek
oN OO oO FR WO NY = CO OO WAN ODO ON KR WO PP «&

 

performed work, and on that basis denies this allegation. Defendant denies the
remaining allegations in the subject paragraph.

106. In response to Paragraph 106 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in their entirety.

107. In response to Paragraph 107 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in their entirety.

108. In response to Paragraph 108 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that NHH is a “labor contractor” under Labor Code §
2810.3 with respect to Defendant. Defendant lacks knowledge or information
sufficient to form a belief about the truth of the remaining allegations in the
subject paragraph and on that basis denies the same.

109. In response to Paragraph 109 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in their entirety.

110. In response to Paragraph 110 of the FAC, Defendant denies the
allegations in their entirety.

111. In response to Paragraph 111 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in the subject paragraph in their
entirety.

JOINT EMPLOYER LIABILITY

112. In response to Paragraph 112 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs | through 111 of the FAC.

113. In response to Paragraph 113 of the FAC, Defendant lacks

knowledge or information sufficient to a a belief about the truth of the

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo ON OO oO KR WO DY =

NO NM NRO BRN NO DD PN PN PD | | |= ——hurDddhdhdUuwDhUuUumhlUlUlhlUl!lCe
oN Oo oa FPF WO NYO |= DBD O HO NN ODO DM AK WD PHP 4

 

pcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 24 of 60 Page ID #:1106

allegation as to where Named Plaintiff and the members of the Putative Class
performed work, and on that basis denies this allegation. Defendant denies the
remaining allegations in the subject paragraph.

114. In response to Paragraph 114 of the FAC, Defendant denies that it
owns or operates the farm referenced in this paragraph. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
allegations and on that basis denies the same.

115. In response to Paragraph 115 of the FAC, denies the allegations in
the subject paragraph in their entirety.

116, In response to Paragraph 116 of the FAC, Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
allegations and on that basis denies the same.

117. In response to Paragraph 117 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations in the subject paragraph in their
entirety.

FIRST CLAIM FOR RELIEF

118. In response to Paragraph 118 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 117 of the FAC.

119. In response to Paragraph 119 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

120. In response to Paragraph 120 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

///
-24-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo ON OOUomMlmlUARLULUOOUULDNGCU

NR PM BRN PR PR NM PN PP PP | | dw es—hoed—h huehlhlUwU!UlhlUlUULClUl ll
Oo nN Oo oa BR WO NYO =A DO Oo WO NN OD DH KR WO PO «A

 

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 25 of 60 Page ID #:1107

121. In response to Paragraph 121 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

122. In response to Paragraph 122 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

123. In response to Paragraph 123 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

124, In response to Paragraph 124 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

125. In response to Paragraph 125 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

126. In response to Paragraph 126 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

127. In response to Paragraph 127 of the FAC, Defendant denies that it

engaged in or can otherwise be held lable for any of the alleged conduct

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 26 of 60 Page ID #:1108

o Oo N DO oO F WO NY =|

NO DR DR PR RN PO DM PB PMO | | | Er—huerrwh—hUuShlUuUhlUl!ULhlUlUlCl ek
oO NN DO oO FF WO NY = DOD Oo WON DW TN KR WHO DB & OC

 

referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

128. In response to Paragraph 128 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

129, In response to Paragraph 129 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

SECOND CLAIM FOR RELIEF

130. In response to Paragraph 130 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs | through 129 of the FAC.

131, In response to Paragraph 131 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

132, In response to Paragraph 132 of the FAC, Defendant denies the
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations and on that basis denies the same.

Ht th
-26-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 27 of 60 Page ID #:1109

oO Oo OB NO oO BR WOW DY =

NO RO BRO PD RN PO PD PO PR | | —&  —r—huDd—huUuD—hUuOhlUuhhlU ek
Oo Nn OO oO BR WO BO =~ BD O WO N ODO ON KR WHO PO =

 

133. In response to Paragraph 133 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the allegation that it employed Named
Plaintiff and the members of the Putative Class. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

134, In response to Paragraph 134 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

135. In response to Paragraph 135 of the FAC, Defendant denies the
allegation that it employed Named Plaintiff. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

136. In response to Paragraph 136 of the FAC, Defendant denies the
implied allegation that it employed the members of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

137. In response to Paragraph 137 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

///
-27-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO AN OO oa FR WO DY =

PO Ph NO NM PD DN PN PP PO |= | | rw — hoodr—hurhUuw®mUmlLlUwDmUlLlUlUlClU
oN Oo oOo FF WO NOS =F CO O DA NN ODO OT KR WHO HB & O

-Cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 28 of 60 Page ID #:1110

138. In response to Paragraph 138 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

139. In response to Paragraph 139 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

140. In response to Paragraph 140 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

141, In response to Paragraph 141 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

142, In response to Paragraph 142 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of the Putative Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 29 of 60 Page ID #:1111

oO Oo NN DD oO BP WO PO =

NM MO BPM %M DN ND KRW HM PP | | | es ok oh hUvUw!UlhlUu Uhl
oO nN Oo oOo FF OW NS = DOD O DW NN DO NO KR WO PP 3s CO

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
143, In response to Paragraph 143 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
144. In response to Paragraph 144 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
145, In response to Paragraph 145 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
146. In response to Paragraph 146 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that it directly or proximately caused any alleged injuries to
Named Plaintiff and the members of the Putative Class. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oa Nn Oo oO FF WO DMB =

NRO PM MO KM NM NM ND NH PND | | ow or hood huShlhUhlhlUl Uhl
ao NO Tn FF WO NO = OO OO Oo N OD TD KR WO PO A CO

 

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 30 o0f60 Page ID #:1112

remaining allegations in the subject paragraph and on that basis denies the same.

147. In response to Paragraph 147 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

THIRD CLAIM FOR RELIEF

148, In response to Paragraph 148 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs | through 147 of the FAC

149, In response to Paragraph 149 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, and denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

150. In response to Paragraph 150 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

///
-30-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo O NO oO BR WO DY =

NO MO NO ND ND NH NM NM PO ws | & & —h6uwdrdhdUuwhlUu!ULlUlCe
oO NO oO FR WOW DBS = D0 Oo WON DO TH KR WH pO «A

tCv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 31o0f60 Page ID #:1113

151. In response to Paragraph 151 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

152. In response to Paragraph 152 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

153. In response to Paragraph 153 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

154, In response to Paragraph 154 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

155, In response to Paragraph 155 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of ane tea Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo NN OO oO fF WO DY =

NO RO RO RO RN NRO PR PRO RN - > em od——hUuDhhlhUSUhLlUlClU Ok
oOo vn Oo oO FF WOW NYO = DOD O DO NN DOD NT KR WHO PB 3A O-

 

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 32 of 60 Page ID #:1114

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

156. In response to Paragraph 156 of the FAC, Defendant denies the
allegations in their entirety with respect to itself. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

157. In response to Paragraph 157 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

158. In response to Paragraph 158 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

159, In response to Paragraph 159 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

///

///
-32-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO ON ODO OO FB WHO DYNO =

NM MO MM MW NM NM ND MH PDP |= = or or — hook hkl h!hlhlUl!UlhlUl
ao NO oO FF WwW NYY = 0 GO DN DO ON KR WwW PLO = CO

 

-Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 33 of 60 Page ID #:1115

FOURTH CLAIM FOR RELIEF

160. In response to Paragraph 160 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 159 of the FAC.

161. In response to Paragraph 161 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

162. In response to Paragraph 162 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

163. In response to Paragraph 163 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

164. In response to Paragraph 164 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

///
-33-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO O@ N DO oO BR W DY +

NM MO MP NM ND NB PS PD PDO | | =r or hurdhUumDDmhlUuwmhlhlUlUUmlUlU!lCU
oOo NO AO FF Wo NY = DOD O© WN DO OD KR WD PB BA O

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 34 of 60 Page ID #:1116

165. In response to Paragraph 165 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

166. In response to Paragraph 166 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

167. In response to Paragraph 167 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

168. In response to Paragraph 168 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

169. In response to Paragraph 169 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in the subject paragraph and on that basis denies

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO aoa N ODO on BR WHO DPB =

MB MO M DO ND TW DY PD PDP @& || & oe —h6OoOmhdhdUuwDDdhd6uwwrmhUuwrDmLlUlClCU
Oo N OO oO FF WO NON = OO OO WD NN ODO NO KR WO PO & Oo

 

tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 35 of 60 Page ID #:1117

the same.

170. In response to Paragraph 170 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

171. In response to Paragraph 171 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

FIFTH CLAIM FOR RELIEF

172. In response to Paragraph 172 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 171 of the FAC.

IS. In response to Paragraph 173 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that

basis denies the same. a5

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo NY OO oO BR DH} DMB =

ND MO MO MW HY NYO PNM PP PDP |= | = ow ooh huehlhlUu!ULhlUU lL
oN Oo oOo FF WO NY += OG Oo WON OD OT KR WO DB = O

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 36 of 60 Page ID #:1118

SIXTH CLAIM FOR RELIEF

174. In response to Paragraph 174 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 173 of the FAC.

175. In response to Paragraph 175 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

176. In response to Paragraph 176 of the FAC, Defendant denies the
allegations in their entirety with respect to itself. Defendant lacks knowledge or
information sufficient to form a belief about the truth of the remaining allegations
in the subject paragraph and on that basis denies the same.

177. In response to Paragraph 177 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

178. In response to Paragraph 178 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

179, In response to Paragraph 179 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of the Putative Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oo Oo Oo NO oO KR WH DB A

NO NO NO NYO HM YDB NM NM DO | |= | o Ow hud dhduddhdudh Ul
oO N ODO oO KR WwW NYS = OC O BO N OO MN KR WD PH

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 37 of 60 Page ID #:1119

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

180. In response to Paragraph 180 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that
Defendant can be held liable for the relief specified in this paragraph. .
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

181. In response to Paragraph 181 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that
Defendant can be held liable for the relief specified in this paragraph. Defendant
lacks knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

182. In response to Paragraph 182 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

183. In response to Paragraph 183 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oOo Oo oO NO a KR WO DY =

NP NO NO NM NM ND YDB NM PB ws |= && ods od dh nd hud lklUu!lCU
oO NN Oo oO BR WwW NY |= OC O DO N ODO MH BR WD PHB B&B

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 38 of 60 Page ID #:1120

paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

184. In response to Paragraph 184 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

SEVENTH CLAIM FOR RELIEF

185. In response to Paragraph 185 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs | through 184 of the FAC.

186. In response to Paragraph 186 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations and on that basis denies the same.

187. In response to Paragraph 187 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

188. In response to Paragraph 188 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies the allegations with respect to itself. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

///
-38-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo Nn Oo oO FBR WO DY =

NM NM NM YO DO NM DM KD P | = & od dr houddh un hull
co VN Oo TA F WOW NHN = DOD © DO N DW HD KR wW MH & CO

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 39 of 60 Page ID #:1121

189, In response to Paragraph 189 of the FAC, Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
allegations and on that basis denies the same.

190. In response to Paragraph 190 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

191, In response to Paragraph 191 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

192. In response to Paragraph 192 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

193, In response to Paragraph 193 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied

allegation that it employed Named Plaintiff and the members of the Putative

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO O© Oo NN OO oO KR WH DY =

NO PM NO MB NM DN PM HM PA | & - & oe 6d h6uddhUuUumhlUu!UlClU
oN Oo oO KR WO DY = OG oO DO N OD HM KR WD PHB AX

 

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 40 of 60 Page ID #:1122

Class, and denies that it directly or proximately caused any alleged injuries to
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

194, In response to Paragraph 194 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

EIGHTH CLAIM FOR RELIEF

195, In response to Paragraph 195 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs | through 194 of the FAC.

196, In response to Paragraph 196 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

197, In response to Paragraph 197 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

198, In response to Paragraph 198 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies

the same.
-40-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO oO N DO oO FBR WHO PO =|

NM MPM BNO M BD PD NH PP PDO | & =r ods Oo oodd—h6udhUuuwUmUlhlUuU!ULlUlUlCU
ao NO aO FF WOW NY |= CO O DO N DW HTH KR WD PB 2 CO

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 41 of 60 Page ID #:1123

199. In response to Paragraph 199 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

200. In response to Paragraph 200 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

201. In response to Paragraph 201 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that
Defendant can be held liable for the relief specified in this paragraph. Defendant
lacks knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

202. In response to Paragraph 202 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

203. In response to Paragraph 203 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for

any of the alleged conduct referenced in this paragraph, denies the implied

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 42 of 60 Page ID #:1124

oO OO OD NN OO OF FBR WO PDP =

NM PO NM %M NO PM NM P ND | =| == ow 0 —h6uDdhdurdhUulhlUl![lCUk
oN oO an RF WD) YS |= GD O© WH NN OD MT KR DW] PB «A

allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

204. In response to Paragraph 204 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

NINTH CLAIM FOR RELIEF

205. In response to Paragraph 205 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 204 of the FAC.

206. In response to Paragraph 206 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

207. In response to Paragraph 207 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

208. In response to Paragraph 208 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of the poauve Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 43 of 60 Page ID #:1125

oO Oo NN DO oO BR WO DY =

NR RM DN RN PR NY PP PD PD | | |= or — hood—hdudhUuuwmUmhLlUumuG LUC
oN Oo a fF BO NDS = CO Oo DWN ODO MT KR WHO DB = OC

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

209. In response to Paragraph 209 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

210. In response to Paragraph 210 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that
Defendant can be held liable for the relief specified in this paragraph. Defendant
lacks knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

211. In response to Paragraph 211 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

212. In response to Paragraph 212 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations in the subject paragraph and on that

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 44 of 60 Page ID #:1126

oO Oo NN Oo oO FBR W PDP =

RB MP NO MBO ND ND PDP PP PD | |= or odr—huedhUuShlhlUlU lhl
ao NO oO FF WOW MY FO Oo ON OD oO KR © O A OO

basis denies the same.

213. In response to Paragraph 213 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

TENTH CLAIM FOR RELIEF

214. In response to Paragraph 214 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 213 of the FAC.

215. In response to Paragraph 215 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

216. In response to Paragraph 216 of the FAC, including its subparts,
Defendant denies that it engaged in or can otherwise be held liable for any of the
alleged conduct referenced in this paragraph, and denies the implied allegation
that it employed Named Plaintiff and the members of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

217. In response to Paragraph 217 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the

remaining allegations in the subject paragraph and on that basis denies the same.

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oOo Oo Oo NO nO BR WHO YP =|

NR RP RN DN PD ND PP P PDO |= | ew er —huDd—hUuDhUumhmhLUlUuULhClU!LlClU
on DO oO FB OW NYO A= OD O WD NN OD MN KR WO PH «A

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 45 of 60 Page ID #:1127

218. In response to Paragraph 218 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required, To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

219. In response to Paragraph 219 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations in the subject paragraph and on that basis denies
the same.

220. In response to Paragraph 220 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class, and denies that Defendant can be held liable for the relief specified in this
paragraph. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.

221, In response to Paragraph 221 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it can be held liable for any of the relief specified in this paragraph.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations and on that basis denies the same.

///

///
-45-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo ON OO oO KR WO DY A

NO NM BR NM KW ND NH PD PP »w | | & Ed—hurd—h6udhUu!lhlUlCl ek
oN OO OO BR WOW KMD |= OC Oo DOD NN OD MH KR WwW pO «x

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 46 of 60 Page ID #:1128

ELEVENTH CLAIM FOR RELIEF

222. In response to Paragraph 222 of the FAC, Defendant incorporates by
reference its previous responses to Paragraphs 1 through 221 of the FAC.

223. In response to Paragraph 223 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies
that it engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that
Defendant can be held liable for the relief specified in this paragraph. Defendant
lacks knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

224. In response to Paragraph 224 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

225, In response to Paragraph 225 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

226. In response to Paragraph 226 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed

Named Plaintiff and the members of ie ae Class. Defendant lacks

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oOo Oo Oo NO oO BR WO DY =

NM PM NO NM PN PDP PR PMP PD | =| = od hoLddhduLdhUv!lhlU!U[UlCUlCUf
oN Oo nN FR WOW NY = D0 oO HO NN OD ODT KR WD PLO aA

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 47 of 60 Page ID #:1129

knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
227. In response to Paragraph 227 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
228. In response to Paragraph 228 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
229. In response to Paragraph 229 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
230. In response to Paragraph 230 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
231. In response to Paragraph 231 of the FAC, Defendant denies that it

engaged in or can otherwise be held liable for any of the alleged conduct

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

So Oo CO NN ODO oO KR WD NYO =

NM DMO PR NM ND DS PN PDP PD | = = od—hUuUDdh6uhUuutmUlhlUuU!ULlClUlCU
oN OO ONO RF WO NY = OO DO NN OD aN KR WH PDB UA

-Cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 48 of 60 Page ID #:1130

referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
232. In response to Paragraph 232 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
233. In response to Paragraph 233 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.
234. In response to Paragraph 234 of the FAC, this paragraph consists of
legal conclusions to which no response is required. To the extent a response is
required, Defendant denies that it engaged in or can otherwise be held liable for
any of the alleged conduct referenced in this paragraph, and denies the implied
allegation that it employed Named Plaintiff and the members of the Putative
Class. Defendant lacks knowledge or information sufficient to form a belief
about the truth of the remaining allegations in the subject paragraph and on that
basis denies the same.
235. In response to Paragraph 235 of the FAC, this paragraph consists of
a characterization of the claims being alleged and/or legal conclusions to which
no response is required. To the extent a response is required, Defendant denies

that it engaged in or can otherwise be held liable for any of the alleged conduct

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo Nn DO oO FR W DY

NO PO RN PD PP PD PS PP PDO |= | or o—hUuDmdhduwrrddhUumlhlUlUUlCUlClCU
oO nN OO aA BR WwW NY AFA DOD O WN DO NN KR DO PO A OC

 

-Cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 49 of 60 Page ID #:1131

referenced in this paragraph, denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class, and denies that it can be
held liable for the relief specified in this paragraph. Defendant lacks knowledge
or information sufficient to form a belief about the truth of the remaining
allegations in the subject paragraph and on that basis denies the same.

236. In response to Paragraph 236 of the FAC, Defendant denies that it
engaged in (or is engaging in) or can otherwise be held liable for any of the
alleged conduct referenced in this paragraph, and denies the implied allegation
that it employed Named Plaintiff and the members of the Putative Class.
Defendant lacks knowledge or information sufficient to form a belief about the
truth of the remaining allegations in the subject paragraph and on that basis
denies the same.

237. In response to Paragraph 237 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

238. In response to Paragraph 238 of the FAC, Defendant denies that it
engaged in or can otherwise be held liable for any of the alleged conduct
referenced in this paragraph, and denies the implied allegation that it employed
Named Plaintiff and the members of the Putative Class. Defendant lacks
knowledge or information sufficient to form a belief about the truth of the
remaining allegations in the subject paragraph and on that basis denies the same.

TWELFTH CLAIM FOR RELIEF

239, In response to Paragraph 239 of the FAC, this cause of action is not

alleged against Defendant, and there are therefore no allegations in this paragraph

for Defendant to admit or deny. 49

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 50 of 60 Page ID #:1132

Oo Oo VN OO oO BR W NYO =

NR PMP NO DO NDB NM NY PP PO |= | ww & oe hoodhd6uDdhUuUumhlhlUlUulCU
Oo nN Oo on FR OW NYS = DOD OO wfA NN ODO ON KR WO DB 3 OO

 

240. In response to Paragraph 240 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

241. In response to Paragraph 241 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

242. In response to Paragraph 242 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

243, In response to Paragraph 243 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

244. In response to Paragraph 244 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

THIRTEENTH CLAIM FOR RELIEF

245, In response to Paragraph 245 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

246, In response to Paragraph 246 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

247, In response to Paragraph 247 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

248. In response to Paragraph 248 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph

for Defendant to admit or deny. 50

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 51 of 60 Page ID #:1133

mo O ON OO oa KR WHO DY =

RO RN DRO BR RN PR PD PDP PO | = |= 2 —hunddhduvrrdhUuw®€[lhlUwmULCU!ULClU
oN ODO oO FB WwW NY = OO O© HO N ODO MN KR WO PHB =x

 

249. In response to Paragraph 249 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

250. In response to Paragraph 250 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

251. In response to Paragraph 251 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

252. In response to Paragraph 252 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

253. In response to Paragraph 253 of the FAC, this cause of action is not
alleged against Defendant, and there are therefore no allegations in this paragraph
for Defendant to admit or deny.

ATTORNEYS’ FEES AND COSTS

254, In response to the claim for attorney’s fees and costs at page 43 of
the FAC, Defendant denies the allegations contained therein, and denies that it
can be held liable for any attorneys’ fees, costs of suit, or any other legal or
equitable relief to Named Plaintiff or the members of the Putative Class.

PRAYER FOR RELIEF

255. In response to the prayer for relief at pages 43 through 46 of the
FAC, Defendant denies the allegations contained therein, and denies that it can
be held liable for any damages, penalties, interest, attorneys’ fees, costs of suit, or
any other legal or equitable relief to Named Plaintiff or the members of the
Putative Class.

//]

///
-5|-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19+cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 52 of 60 Page ID #:1134

oO 8© Oo NO oO FBR WO DYN =

NM NM PR NM WM ND PP ND PMO = |= = dr —hurrddhd6umhlUuUUmhlUl!UhlUlUlCU
on Oo oO KR WwW DOSY = OC oO DO NN OD OT KR WwW pO «A

DENIAL OF REMAINING ALLEGATIONS

256. To the extent the FAC contains allegations against Defendant that
have not been admitted or denied above, Defendants deny each and every such
allegation.

AFFIRMATIVE DEFENSES

257. Defendant alleges the defenses set forth below including some of
which are pleaded in the alternative. In doing so, Defendant assumes no
affirmative burden of proof not otherwise required under applicable law.
Defendant continues to investigate the matters alleged in the FAC and no
discovery has yet been exchanged. Defendant reserves its right to amend its

Answer and to assert additional separate and affirmative defenses as this action

 

proceeds.
first AFFIRMATIVE DEFENSE
(Failure to State a Claim)
258. As a first, separate and affirmative defense, Defendant alleges that

the FAC and each cause of action therein fails to state a claim against Defendant
on which relief can be granted.
second AFFIRMATIVE DEFENSE
(Statute of Limitations)

259, As a second, separate and affirmative defense, Defendant alleges
that the FAC is barred, in whole or in part, by the applicable statute of
limitations, including but not limited to 29 U.S.C. § 255, California Labor Code
§§ 203(b), 338(a), and 340(a), California Business & Professions Code § 17208,
and California Code of Civil Procedure §§ 337 and 339.

third AFFIRMATIVE DEFENSE
(No Employment Relationship)

260. As a third, separate and affirmative defense, Defendant alleges that

the FAC is barred with respect to Defendant because it did not employ Named

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO O© oO NN OO oo BR WwW DY =

Nh PM RD PB ND PY ND PD PO | | |= od —h6urdd—h6UuwhUuumUmhUlUlUhlUl!lCU
oN ODO oO RR WwW MS S>s OO Oo DOD NN DO OO KR WO PPO «

-Cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 53 0f 60 Page ID #:1135

Plaintiff or the members of the Putative Class, either directly or indirectly, or as a
joint or client employer.
fourth AFFIRMATIVE DEFENSE
(Contractual Indemnity)

261. As a fourth, separate and affirmative defense, Defendant alleges that
the it is entitled to contractual indemnity from other named defendants for the
relief being sought against it in the FAC.

fifth AFFIRMATIVE DEFENSE
(No Willful Failure to Pay Wages)

262. As a fifth, separate and affirmative defense, Defendant alleges that
the FAC’s sixth cause of action is barred with respect to Defendant because any
alleged failure by Defendant to timely pay final wages upon termination or
resignation to Named Plaintiff and the members of the Putative Class, although
such is not admitted here, was not willful.

sixth AFFIRMATIVE DEFENSE
(No Injury)

263. As a sixth, separate and affirmative defense, Defendant alleges that
the FAC’s tenth cause of action is barred with respect to Defendant because
Named Plaintiff and the members of the Putative Class did not suffer any injury
as a result of any alleged failure to provide accurate wage statements, although
such is not admitted here.

seventh AFFIRMATIVE DEFENSE
(No Knowing and Intentional Failure to Provide Wage Statements)

264. As a seventh, separate and affirmative defense, Defendant alleges
that the FAC’s tenth cause of action is barred with respect to Defendant because
any alleged failure to provide accurate wage statements to Named Plaintiff and
the members of the Putative Class, although such is not admitted here, was not

knowing and intentional, and/or was the result of an isolated and unintentional

 

 

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo OD NN OO oO BR W}) DB =

NR PM KR DM PN PP ND PO DMO |= | |= or —houddhduUuDmhUuwmhlUlUu!ULlUlU!ULlCU
oN Oo oO FR WwW NYO = DOD O DO NN ODO MN KR WD PHB =

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 54 of 60 Page ID #:1136

error due to a clerical or inadvertent mistake.
eighth AFFIRMATIVE DEFENSE
(No Derivative Penalties on Meal/Rest Claims)

265. As an eighth, separate and affirmative defense, Defendant alleges
that the FAC’s sixth and tenth causes of action are barred with respect to
Defendant to the extent they are derivative of the FAC’s alleged meal or rest
period violations.

ninth AFFIRMATIVE DEFENSE
(No Unfair, Unlawful, or Fraudulent Business Act)

266. As a ninth, separate and affirmative defense, Defendant alleges that
the FAC’s eleventh cause of action is barred with respect to Defendant because
any alleged conduct of Defendant was not unlawful, unfair, or fraudulent under
Cal. Bus. & Prof. Code §§ 17200 et seq., as Defendant sought to and did comply
in good faith with applicable labor rules and regulations.

tenth AFFIRMATIVE DEFENSE
(Defense to Underlying Action)

267. As a tenth, separate and affirmative defense, Defendant alleges that
all defenses to any underlying claims also constitute a defense to the eleventh
cause of action under Cal. Bus. & Prof. Code § 17200.

eleventh AFFIRMATIVE DEFENSE
(No Causation)

268. As an eleventh, separate and affirmative defense, Defendant alleges
that the FAC is barred, in whole or in part, with respect to Defendant because no
act or omission by Defendant caused the alleged injuries to Named Plaintiff and
the members of the Putative Class; rather, the alleged injuries complained of in
the FAC (although such are not admitted here) were caused by the acts and
omissions of parties other than Defendant.

///
54.

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oO Oo OD NN OO oO FR WO DY =

Nh NM MB NM NM NM NM PNP PDP | |= |= o& ow 0 62s—6hmurdkh hUulhUulCl ek
on Oo an FR WO NYO A DBD OO HO N OD NH HR WH PHY “«

 

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 55 of 60 Page ID #:1137

twelfth AFFIRMATIVE DEFENSE
(Waiver and Release)

269. As a twelfth, separate and affirmative defense, Defendant alleges
that the FAC is barred, in whole or in part, to the extent Named Plaintiff and the
members of the Putative Class, or any of them, have released and/or waived the
claims alleged in the FAC.

thirteenth AFFIRMATIVE DEFENSE
(Equitable Defenses)

270. As a thirteenth, separate and affirmative defense, Defendant alleges
that the FAC is barred, in whole or in part, with respect to Defendant by the
equitable doctrines of consent, waiver, estoppel, unclean hands, and/or laches.

fourteenth AFFIRMATIVE DEFENSE
(Not a Proper Class Action)

271. As a fourteenth, separate and affirmative defense, Defendant alleges
that the claims alleged in the FAC are not suitable for class treatment, and that
the proposed class does not meet applicable class certification requirements.

fifteenth AFFIRMATIVE DEFENSE
(No Numerosity)

272. As a fifteenth, separate and affirmative defense, Defendant alleges
that the proposed class is not numerous enough to warrant class treatment of their
alleged claims.

sixteenth AFFIRMATIVE DEFENSE
(No Common Questions of Law or Fact)

273. As a sixteenth, separate and affirmative defense, Defendant alleges
that questions of law or fact common to the proposed class do not exist, and that
the proposed class-wide proceeding will not generate common answers apt to

drive the resolution of this litigation.

///
-55-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

oOo OO Nn DO oO BR WH} DN =|

MP MO NM DM RD PD PD PP DMO || = | od —humDR—hUuRhlhUuUhlUlUUhlUl le
oN Oo Nn FF WO NY |= OD Oo DA N DO MO KR W LO S&S OC

 

-cv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 56 of 60 Page ID #:1138

seventeenth AFFIRMATIVE DEFENSE
(Named Plaintiff Not Typical)

274. As a seventeenth, separate and affirmative defense, Defendant
alleges that Named Plaintiff's claims are not typical of the claims of the proposed
class he seeks to represent.

eighteenth AFFIRMATIVE DEFENSE
(Adequacy)

275, As an eighteenth, separate and affirmative defense, Defendant
alleges that Named Plaintiff and his representatives will not fairly and adequately
protect the interests of the proposed class.

nineteenth AFFIRMATIVE DEFENSE
(Individualized Issues Predominate)

276. As a nineteenth, separate and affirmative defense, Defendant alleges
that questions of law and fact affecting only individual members of the proposed
class predominate over any common questions of law or fact.

twentieth AFFIRMATIVE DEFENSE
(Class Proceedings Not Superior)

277. As a twentieth, separate and affirmative defense, Defendant alleges
that a class action is not superior to other available methods for fairly and
efficiently adjudicating any controversy between Defendant and the members of
the proposed class..

twenty-first AFFIRMATIVE DEFENSE
(No Attorneys’ Fees)

278. As a twenty-first, separate and affirmative defense, Defendant
alleges that the FAC does not state facts sufficient to entitle Named Plaintiff or
the members of the Putative Class costs of suit or an award of attorneys’ fees
against Defendant.

///
-56-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19

So Oo ON OO oO RF DW NY SH

NR PO DR PR PD PD DN PP DMO | | |= er —hurrd—huhlUuUmlhlUlULlUlUu ll
oN Oo a FR WHO NYO = DOD Oo HO Nt OD HD BR WwW PHM =&

 

pcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 57 of 60 Page ID #:1139

twenty-second AFFIRMATIVE DEFENSE
(Arbitration)

279. As a twenty-first, separate and affirmative defense, Defendant
alleges that Named Plaintiff and the members of the Putative Class are precluded
from litigating this matter in this Court to the extent an agreement exists between
any defendant and Named Plaintiff, or between any defendant and any member

of the Putative Class, that expressly provides for the arbitration of the claims

 

alleged in the FAC.
twenty-third AFFIRMATIVE DEFENSE
(Offset)
280. As a twenty-first, separate and affirmative defense, Defendant

alleges that causes of action in the FAC should be barred or recovery reduced
because some or all of the damages claimed by Named Plaintiff and the members
of the Putative Class, although such are not admitted here, are offset by
compensation paid but not required.
twenty-fourth AFFIRMATIVE DEFENSE
(Failure to Comply with Directions of Employer)

281. As a twenty-first, separate and affirmative defense, Defendant
alleges that any alleged wrongdoing by Defendant, although such is not admitted
here, arose from the failure of Named Plaintiff and the members of the Putative
Class to substantially comply with the directions of their employer, as required
by Labor Code § 2856.

RESERVATION OF DEFENSES
Defendant currently has insufficient information upon which to form a
belief as to whether it may have additional, as yet unstated, affirmative defenses
available. Accordingly, Defendant reserves the right to assert additional
affirmative defenses in the event discovery indicates such defenses would be

appropriate.
-57-

ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 
Case 2:19tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 58 of 60 Page ID #:1140

 

 

1 WHEREFORE, Defendant prays:
2 1. That all relief requested in the FAC be denied;
3 2. That Plaintiff take nothing by virtue of this action;
4 3. That Defendant be dismissed as a party to this action;
5 4. For costs of suit and attorneys’ fees incurred herein; and
6 5. For such other and further relief as the Court may deem proper.
7
8 || DATED: April 21, 2020 MULLEN & HENZELL L.L.P.
9 —
10 \ 5 \—
41 By: \ Sor or.
12 Rafael Gonzalez
ie Brian T. Daly
14 JDB PRO, INC. DBA CENTRAL
15 WEST PRODUCE
16
17 || Ga24715\0001\PLEAD\MX9557.DOCX
18
19
20
21
22
23
24
25
26
27
28
-58-
ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

 

 
Case 2:19

oO Oo OD NO oO BR WO YN =

ND PM NO NM NM PH ND PD PO |= | | ow huLd—dhurdhUutlhlhUlU![UlUlUlClU
on oOo oO FR WOW NY = FDO O DH NN ODO HD BR wo po x

 

K

tcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 59 of 60 Page ID #:1141

PROOF OF SERVICE
(Code Civ. Proc. §§ 1013a & 2015.5)

I am employed in the County of Santa Barbara, State of California. I am over 18 years

of age and not a party to the within action. My business address is 112 East Victoria Street,

Santa Barbara, California 93101.

On April 21, 2020, I caused to be served ANSWER TO FIRST AMENDED

CLASS ACTION COMPLAINT BY DEFENDANT JDB PRO, INC. DBA
CENTRAL WEST PRODUCE on the interested party(ies) in this action, addressed as

follows:

Service List Attached

BY MAIL: I am readily familiar with the Mullen & Henzell L.L.P. practice for
collection and processing of correspondence for mailing with the United States Postal
Service (USPS). The correspondence indicated above would be deposited with the
USPS the same date as this declaration in the ordinary course of business. The
correspondence was placed for deposit with the USPS at the offices of Mullen &
Henzell L.L.P., 112 East Victoria Street, Santa Barbara, California. The envelope(s)
was/were sealed with postage fully prepaid on this date and placed for collection and
mailing following ordinary business practices and addressed as indicated above.

BY FEDERAL EXPRESS (FedEx) / UNITED PARCEL SERVICE (UPS) / OTHER
(Specify) OVERNIGHT DELIVERY: I left the above-referenced document(s) for
delivery at a FedEx / UPS / Other (Specify) drop off location in a sealed envelope
addressed as indicated above, with fees for delivery fully prepaid.

BY PERSONAL SERVICE: I caused the above-referenced document(s) to be hand
delivered to the party(ies) at the address(es) indicated above.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct, and that this declaration was executed on April 21, 2020, at

Santa Barbara, California.

 

Lorraine Haney

Gutierrez v. New Hope Harvesting
Case No. 2:19-cv-07077-FNI-AFM

 
Case 2:19

oO O Oo NN Oo oO BR }O DBO =|

NO MO MW NM DMB NM ND NM DM ss | or os od Ld hl lk!lhlUklCU
oN OO oO fF WwW NYS = OG O WON OD Mm KR WHO PL -&

Lcv-07077-FMO-AFM Document 50 Filed 04/21/20 Page 60 of 60

SERVICE LIST

ATTORNEY(S) FOR PLAINTIFF:

MARCO A. PALAU, ESQ.

JOSEPH D. SUTTON, Esq.

ERIC S. TRABUCCO, ESQ.

ADVOCATES FOR WORKER RIGHTS LLP

212 9TH STREET, SUITE 314

OAKLAND, CA 94607

TEL: (510) 269-4200

EMAIL: MARCO@ADVOCATESFOR WORKERS.COM
JDS@ADVOCATESFORWORKERS.COM
EST(@ADVOCATESFOR WORKERS.COM

ALSO VIA E-MAIL TO:
CRICECRLAF(@COMCAST.NET

VCHAVEZ(@CENTROLEGAL.ORG
CGUEVARAZAMORA@CRLAF.ORG

EKAUTZ(@CRLAF.ORG

ATTORNEY(S) FOR DEFENDANTS:
KFINK@FINKLAWFIRM.COM

SHERNANDEZ@FINKLA WFIRM.COM
RVASQUEZ@FINKLA WFIRM.COM

Gutierrez v. New Hope Harvesting

 

Case No. 2:19-cv-07077-FNI-AFM

Page ID #:1142

 
